Landis, P. J.,
This case was certified by the Orphans’ Court to this court for the purpose of trying an issue framed in that court. Under our directions, the questions propounded were duly and, as we think, properly answered by the jury. Counsel for the defendants now ask us to enter judgment non obstante veredicto.
It must be remembered that we were not requested to find a verdict in favor of one party or the other, nor did we do so. All that was certified from the Orphans’ Court was two questions of fact which that court desired to have answered. These answers as rendered will be certified back to the Orphans’ Court, and that court may receive them and give them full effect, or it may disregard them and decide the case as it sees fit. But we have no right to enter a general verdict, and we certainly cannot enter judgment non obstante veredicto. For this reason, the present motion is overruled and dismissed. Motion overruled.
From George Ross Eshleman, Lancaster, Pa.